     Case 3:19-cv-00363-CAB-JLB Document 19 Filed 12/20/19 PageID.129 Page 1 of 2


1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOSE MONTALVO,                                       Case No.: 19-cv-00363-CAB (JLB)
12                                       Plaintiff,
                                                          SCHEDULING ORDER SETTING
13   v.                                                   BRIEFING SCHEDULE FOR
                                                          DEFENDANT'S MOTION TO
14   RALPH DIAZ, et al.,                                  DISMISS
15                                    Defendant.
                                                          [ECF No. 18]
16
17
18         On December 18, 2019, Defendants Rosemary Ndoh, Ralph Diaz, Kathleen Allison,
19   and Patrick Covello filed a Motion to Dismiss the Complaint. (ECF No. 18.) This Order
20   sets forth a briefing schedule for that motion:
21         1.     Plaintiff shall file an opposition, if any, to the Motion to Dismiss on or before
22   January 17, 2020. If Plaintiff does not wish to oppose Defendants’ Motion, Plaintiff
23   should file and serve a “Notice of Non-Opposition” by that same date to let the Court know
24   that Defendants’ Motion is unopposed;
25         2.     Any reply by Defendants shall be filed on or before February 7, 2020;
26         3.     A hearing date of February 24, 2020 is assigned. However, the Court will
27   take the Motion to Dismiss under submission pursuant to Civil Local Rule 7.1(d)(1). No
28

                                                      1
                                                                                19-cv-00363-CAB (JLB)
     Case 3:19-cv-00363-CAB-JLB Document 19 Filed 12/20/19 PageID.130 Page 2 of 2


1    oral argument or personal appearances shall be made on the assigned hearing date unless
2    otherwise ordered; and
3          4.     Any motion requesting a modification of this scheduling order should be filed
4    no less than 10 calendar days in advance of the dates and deadlines at issue and shall
5    comply with Section III.C. of Magistrate Judge Jill L. Burkhardt’s Civil Chambers Rules
6    (available on the district court’s website).
7          IT IS SO ORDERED.
8    Dated: December 20, 2019
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                             19-cv-00363-CAB (JLB)
